Case 1:19-mc-00405-KS-RHW Document 2-1 Filed 07/17/19 Page 1of5

EXHIBIT A
Case 1:19-mc-00405-KS-RHW Document 2-1 Filed 07/17/19 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
GUEFPORT DIVISION

Sowhuy

IN RE: EX PARTE APPLICATION OF ) CASENO.::
LAURA ZUNIGA CACERES, BERTHA )
ZUNIGA CACERES, AND SALVADOR )
ZUNIGA CACERES FOR ASSISTANCE )
)
)

BEFORE A FOREIGN TRIBUNAL

 

 

[PROPOSED] ORDER GRANTING EX PARTE APPLICATION OF LAURA ZUNIGA
CACERES, BERTHA ZUNIGA CACERES, AND SALVADOR ZUNIGA CACERES
FOR DISCOVERY FOR USE INA FOREIGN TRIBUNAL
PURSUANT TO 28 U.S.C. § 1782

 

Pending before the Court is the Ex Parte Application of Laura Zuniga Caceres, Bertha
Zuniga Caceres, and Salvador Ziniga Caceres (together, “Applicants”) for Discovery for Use
in a Foreign Tribunal Pursuant to 28 U.S.C. § 1782 (the “Application”).

The Court finds that the statutory requirements of 28 U.S.C. § 1782 are met and that the
discretionary factors set forth in /ntel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-
66 (2004) favor granting the Application. Therefore, the Application is hereby GRANTED.

1. Applicants are hereby authorized to immediately issue to the Custodian of Records

at Hancock Whitney Bank, a subpoena directing Hancock Whitney Bank to produce
documents as identified in Schedule A hereto within fourteen (14) calendar days

following service of the subpoena.

IT IS SO ORDERED.

Dated:

 

UNITED STATES DISTRICT JUDGE
Case 1:19-mc-00405-KS-RHW Document 2-1 Filed 07/17/19 Page 3of5

Schedule A

DEFINITIONS

1. - The term “Document” is used in its customary and broadest sense, and is
synonymous in meaning and equal in scope to the usage of the term “documents or electronically
stored information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate
document within the meaning of this term.

2. The term “Financing Documents” means all Documents related to the mortgage
or any other financing agreement entered into between You and Roberto D. Castillo and/or
Tanya J. Romero Baca for the Property. This includes, but is not limited to, the mortgage or
financing application, all information submitted in support of the mortgage or financing
application, all Documents assessing the mortgage or financing application, all correspondence
between You and Roberto D. Castillo and/or Tanya J. Romero Baca or their representatives
related to the financing or mortgage and/or related to the Property, all information about the

source of funds used for the down payment on the Property, and the Escrow file related to the

Property.

3. The term “Property” means the property located at 3735 Jardin St., Houston,
Texas 77055.

4, The terms “related to” or “relate to” mean relating to, concerning, referring to,

evidencing, memorializing, constituting requests for Documents “related to” any subject matter

listed in the request below, including Documents related to communications regarding that

subject matter.
5. The term “Relevant Time Period” means January |, 2016 to the present.
6. The terms “You” and “Your” mean Hancock Whitney Bank and its predecessors,

successors, parents, subsidiaries, departments, divisions, joint ventures, affiliates, officers,
Case 1:19-mc-00405-KS-RHW Document 2-1 Filed 07/17/19 Page 4of5

directors, agents, employees, attorneys, consultants and any other person or entity acting on its
behalf.

7. The terms “all,” “any,” and “each” shall each be construed as encompassing any
and all.

8. The connectives “and” and “or” shall be construed conjunctively or disjunctively
as necessary to bring within the Request all information which might otherwise be construed as
outside its scope.

9. All references to the singular include the plural; and, all references to the plural
include the singular.

INSTRUCTIONS

A. All responsive non-privileged Documents in Your possession, custody, or control
are to be produced. If, after exercising due diligence to secure the Documents requested, You
cannot produce all responsive Documents, so state, produce to the extent possible, specify the
reasons why You were unable to provide a full and complete response, and state what
information and knowledge you do have concerning the unproduced portion.

B. If You decline to produce any Document or part thereof based on a claim of
privilege or any other claim, please provide a privilege log that, for each such Document, states:
(a) the subject matter of the withheld Document; (b) the nature of the Document (letter,
memorandum, notes, etc.); (c) the Bates number of the withheld Document; (d) its date; (e) its
author(s); (f) its recipient(s), if any (To / CC / BCC fields); (g) the privilege(s) claimed; (h) a
description of the privilege(s) so as to explain the basis asserted for withholding the Document in
sufficient detail so as to enable the claim of privilege to be adjudicated, if necessary; and (i)

whether the Document has been redacted.
Case 1:19-mc-00405-KS-RHW Document 2-1 Filed 07/17/19 Page 5 of 5

REQUESTS
1. All Documents from the Relevant Time Period related to the Property, including

all Financing Documents.
